 


114 HR 2491 IH: Our Communities, Our Choices Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2491 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Olson (for himself, Mr. Sanford, Mrs. Black, Mr. Culberson, and Mr. Mullin) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to require consultation with State and local elected officials and a public hearing before awarding grants or contracts for housing facilities for unaccompanied alien children. 
 
 
1.Short titleThis Act may be cited as the Our Communities, Our Choices Act of 2015. 2.Requiring consultation with State and local elected officials and a public hearing before awarding grants or contracts for housing facilities for unaccompanied alien childrenSection 235(i) of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232(i)) is amended by adding at the end the following: 
Before awarding any grant or contract under this subsection that provide for housing of unaccompanied alien children in a facility that is not on property of the Federal Government, the Secretary shall— (1)consult with State and local elected officials regarding the location of the facility as well as the duration of the award and the safety, security, and funding of the facility; and 
(2)conduct a public hearing, no earlier than 90 days after the announcement of a potential location for such facility, for which— (A)advance public notice has been provided, in mediums available for general circulation in the proposed jurisdiction, at least 10 days before the date of the hearing; and 
(B)a representative of the Department of Health and Human Services is in attendance in an official capacity for the purpose of receiving public comments..  